DETAILED ACTION

1.	This Office Action is responsive to a response filed for No. 17/455,566 on September 22, 2022.  Please note Claims 1-29 are pending.

America Invents Act
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on November 18, 2021 was filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
4.	Applicant’s election without traverse of Species 2, Figure 7A and Claims 1-7 and 15-18 in the reply filed on September 22, 2022 is acknowledged. Claims 8-14 and 19-29 have been withdrawn from consideration.

Allowable Subject Matter
5.	Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 7 recites aspects of the first and second sensing portions (which have been defined in the intervening claims). The limitations in the intervening claims provides the basis for these claimed portions and they are detailed (such as upper and lower portions in the first and second areas, respectively) to a level not taught by the prior art.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-7 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. ( US 2022/0029131 A1 ) in view of Kang et al. ( US 2021/0200381 A1 ).

	Jeong teaches in Claim 1:
	A display device ( Figure 1, [0038] discloses a display apparatus ), comprising: 
a display panel ( Figure 7, [0099] discloses an example of an apparatus/panel 700. For reference, the apparatus includes a display screen, as shown ); and 
an input sensor disposed on the display panel ( Figure 7, [0099] discloses a touch part 760 ), wherein the input sensor includes: 
a plurality of first areas repeatedly arranged in a first direction ( Figure 7, [0101] discloses a plurality of non-emission areas NEA (read as first areas) arranged in a first direction, as shown ); 
a plurality of second areas repeatedly arranged in the first direction ( Figure 7, [0101] discloses a plurality of emission areas EA_R, EA_G, EA_B, etc (read as second areas) arranged in the first direction, as shown ); 
an inorganic insulating layer disposed in the first areas ( Figure 7, [0101] discloses a first inorganic insulating layer 761 which is disposed in the NEA areas ); 
wherein the first areas are alternately arranged in the first direction with the second areas ( Figure 7 shows the alternating arrangement of NEA and EA_X areas ), and 
a sensing electrode [disposed on the organic insulating layer] ( Figure 7, [0047] discloses a first touch part 164 and a second touch part 165. As for aspects of the electrode(s) being disposed on an organic insulating layer, please note the combination below ); 
the input sensor includes openings in the second areas that are formed by removing portions of the inorganic insulating layer from the second areas ( Figure 7, [0101] discloses openings 761a of the first inorganic insulating layer 761 for the EA_X areas and this is by removing portions of 761a, exposing a portion under 761. This causes an exposure of encapsulation layer 153 as a result ); but

Jeong does not explicitly teach of “an organic insulating layer disposed in the first areas and the second areas; and a sensing electrode disposed on the organic insulating layer”.

To clarify, Jeong teaches of first touch part 164 and second touch part 165, as shown in Figure 7, but not being disposed ON the organic insulating layer.

However, in the same field of endeavor, Kang teaches of a layered touch panel 140, ( Kang, Figure 5, [0182] ). In particular, first and second touch electrodes TE1 and TE2 (for purposes of examining “a sensing electrode”, please interpret TE2) which is disposed over interlayer insulating layer 142. Kang teaches in [0192] that this insulating layer 142 is an organic layer. As combined, this well known feature of having an organic layer directly below a sensing electrode can be implemented.

Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to implement the organic layer 142 being disposed underneath the sensing electrode, as taught by Kang, with the motivation that this is well known and that an organic compound, such as photo acryl (PAC) can reduce folding stress, useful in flexible displays, ( Kang, [0192] ).

	Jeong and Kang teach in Claim 2:
	The display device of claim 1, wherein the sensing electrode comprises: 
a plurality of first sensing electrodes ( Kang, Figure 5, [0226] discloses details on the interpreted first touch electrodes TE2 ); and 
a plurality of second sensing electrodes ( Kang, Figure 5, [0226] discloses details on the interpreted second touch electrodes TE1 ), wherein the plurality of second sensing electrodes are insulated from the plurality of first sensing electrodes when crossing the first sensing electrodes. ( Kang, [0226] discloses details on the first and second touch electrodes are electrically insulated from each other. To clarify, Jeong also teaches of first and second touch electrodes (first touch part and second touch part) and one of ordinary skill in the art realizes that these electrodes must be insulated from each other in order to detect touch input )

	Jeong and Kang teach in Claim 3:
	The display device of claim 2, wherein each of the first sensing electrodes comprises: 
a plurality of first sensing portions; and a bridge portion that connects two adjacent first sensing portions of the plurality of first sensing portions ( Kang, Figure 5, [0174] discloses a bridge electrode BE which connects adjacent TE2 electrodes, as shown ), and 
each of the second sensing electrodes comprises: 
a plurality of second sensing portions; and an extension portion that extends between two adjacent second sensing portions of the plurality of second sensing portions. ( Jeong, Figure 3 shows a plurality of 164 which are coupled together by touch part 165 (read as an extension portion). Furthermore, this is also true in the horizontal direction as well between adjacent electrodes )

	Jeong and Kang teach in Claim 4:
	The display device of claim 3, wherein the input sensor comprises: 
a first conductive layer disposed on the organic insulating layer; and a second conductive layer disposed on the inorganic insulating layer. ( Kang, to further expand on the sensing electrodes, Figure 5, [0183] disclose the first and second touch electrodes TE1 and TE2 may include mesh pattern in which metal lines (read as conductive) cross each other. Each electrode has the mesh, i.e. first and second conductive layers (which is essentially shown in Jeong’s Figure 7 as well). Furthermore, this is over touch insulating layer 141, which is an inorganic layer, [0217]-[0218] )

	Jeong and Kang teach in Claim 5:
	The display device of claim 4, wherein the bridge portion is formed from the first conductive layer, and the first sensing portions, the second sensing portions, and the extension portion are formed from the second conductive layer. ( Kang, Figure 5 teaches of the bridge electrode BE being formed as an extension from TE2 (with its conductive mesh/layering) and other associated elements )

	Jeong and Kang teach in Claim 6:
	The display device of claim 4, wherein the bridge portion is formed from the first conductive layer, and the extension portion is formed from the second conductive layer. ( Kang, Figure 5 shows the multi-layer structure between TE2 and the bridge electrode BE, i.e. extension aspects. Note [0178] which discloses the bridge contact hole which may be formed which overlaps with edges of the bridge electrode BE, causing the extension )

	Jeong teaches in Claim 15:
	The display device of claim 1, wherein the input sensor further comprises a base insulating layer disposed between the organic insulating layer and the display panel. ( Kang, Figure 5, [0217] discloses a touch insulating layer 141 which may be formed of an inorganic layer. As shown, this is between organic layer 142 and the light emitting aspects 130 )

	Jeong and Kang teach in Claim 16:
	The display device of claim 15, wherein the base insulating layer comprises an inorganic material, and the base insulating layer includes openings that correspond to the second areas. ( Kang, [0217]-[0218] discloses the insulating layer 141 may be formed of an inorganic material. As combined with Jeong, there are openings and this is formed by removing portions to expose the encapsulation layer; the same concept would be applied to the interpreted base insulating layer )

	Jeong teaches in Claim 17:
	The display device of claim 1, wherein the display panel comprises: 
a light emitting element layer that includes a light emitting element ( Figure 7, [0048] discloses a light emitting diode 120 ); and 
an encapsulation layer disposed on the light emitting element layer. ( Figure 7, [0048] discloses an encapsulation part 150 )

	Jeong teaches in Claim 18:
	The display device of claim 17, wherein the encapsulation layer comprises: 
a first inorganic layer ( Figure 7, [0068] discloses a first inorganic encapsulation layer 151 ); 
an organic layer disposed on the first inorganic layer ( Figure 7, [0068] discloses an organic encapsulation layer 152 disposed on 151 ); and 
a second inorganic layer disposed on the organic layer. ( Figure 7, [0068] discloses a second inorganic encapsulation layer 153 that is disposed on 152 )

Conclusions
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621